Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 8 and 19-20: The present invention is directed to an image processing apparatus configured with a plurality of analyzing units for analyzing different pages of received print data. The prior art searched and of record neither anticipated nor suggests the claimed combinations of wherein in a case where an error occurs in analyzing the second page by the second analyzing unit before completion of analysis by the first analyzing unit of the first page, the second analyzing unit stops analysis of the second page, and the first analyzing unit continues analysis of the first page until analysis of the first page is completed, thereby the first page is printed but the second page is not printed, wherein in a case where an error occurs in analyzing the first page by the first analyzing unit before completion of analysis by the second analyzing unit of the second page, the first analyzing unit stops analysis of the first page and the second analyzing unit stops analysis of the second page, thereby neither the first page nor the second page is printed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675